 

 

we ay
FILED
®A0245B (Rev. 12/11) Judgment in a Criminal Petty Case
Sheet ] MAY 15 2019

UNITED STATES DISTRICT COURT CLENR Us DISTR) COURT
SOUTHERN DISTAIA BS PL cet
SOUTHERN DISTRICT OF CALIFORNIA BY v DEPUTY

 

 

 

 

 

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
v. (For Offenses Committed On or After November 1, 1987)
Montrell Cortez Antoine Case Number: 19cr1293-NLS

AKA: Montrell Cortez Antione
Sara Marie Peloquin, FD

 

Defendant’s Attormey
REGISTRATION NO, 74248298

O

THE DEFENDANT:
pleaded guilty to count(s) ONE (1) of the SUPERSEDING INFORMATION (Misdemeanor)

| was found guilty on count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s}, which involve the following offense(s):

 

Count
Title & Section Nature of Offense Number(s)
8 USC 1325; 18 USC 2 ILLEGAL ENTRY; AIDING AND ABETTING (Misdemeanor) 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

O The defendant has been found not guilty on count(s)
Count(s) 2,3 of the S, Information and underlying Information_;, [7] are{><] dismissed on the motion of the United States.
[x] Xx] Assessment: $10.00 (forthwith)

 

Fine waived [_] Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
defendant shall notify the court and United States Attorney of any material change in the defendant's economic circumstances.

MAY 14, 2019

Date of Impositi

Sam)»

HON. NITA L, STORMES
UNITED STATES MAGISTRATE JUDGE

 

  

19cr1293-NLS

 
AO 245B (Rev. 12/11} Judgment in Criminal Petty Case
Sheet 2 — Imprisonment

 

 

Judgment — Page 2 of 2
DEFENDANT: Monitrell Cortez Antoine
CASE NUMBER: 19¢r1293-NLS
IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of

TIME SERVED.

LI] Sentence imposed pursuant to Title 8 USC Section 1326(b),

| The court makes the following recommendations to the Bureau of Prisons:

[_] The defendant is remanded to the custody of the United States Marshal.

[-] The defendant shall surrender to the United States Marshal for this district:

Da Fam pm. on

as notified by the United States Marshal.

 

["] The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

O

[7] as notified by the United States Marshal.

 

C] as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

19¢r1293-NLS

 
